DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2021/0410176) in view of He et al. (US 2017/0338853).
Regarding Claim 1, Luo teaches a method of an integrated access and backhaul (IAB) node in a communication system, the method comprising: determining whether a transmission and a reception are performed simultaneously (Section 0069, the IAB node is capable of full duplex communication via SDM, full duplex communication comprises transmission and reception being performed simultaneously, since the IAB node conducts full duplex communication one can logically conclude that said IAB node determines whether full duplex communication is enacted).
Luo does not teach identifying a maximum power associated with a simultaneous transmission and reception of the IAB node based on a determination that the transmission and the reception are performed simultaneously; determining a power for the transmission based on the maximum power; and transmitting a signal based on the determined power for the transmission.
He, which also teaches full duplex communication, teaches identifying a maximum power associated with a simultaneous transmission and reception of the radio node based on a determination that the transmission and the reception are performed simultaneously (Section 0061, there is a maximum transmit power level that guarantees effectiveness of the self-interference (SI) cancellation); determining a power for the transmission based on the maximum power; and transmitting a signal based on the determined power for the transmission (Section 0061, the transmit power can be above or below the maximum power level and based on the comparison to said maximum power level a particular SI cancellation protocol is taken).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Luo with the above features of He for the purpose of He for the purpose of providing high transmission power while achieving very low self-interference as taught by He.
Regarding Claim 8, Luo teaches an integrated access and backhaul (IAB) node in a communication system, the IAB node comprising: a transceiver; and a controller operably connected to the transceiver, the controller configured to: determine whether a transmission and a reception are performed simultaneously (Figure 4, Section 0069, the IAB node is capable of full duplex communication via SDM, full duplex communication comprises transmission and reception being performed simultaneously, since the IAB node conducts full duplex communication one can logically conclude that said IAB node determines whether full duplex communication is enacted, typical IAB nodes comprise transceivers and processors or controllers).
Luo does not teach identify a maximum power associated with a simultaneous transmission and reception of the IAB node based on a determination that the transmission and the reception are performed simultaneously; determine a power for the transmission based on the maximum power; and transmit a signal based on the determined power for the transmission.
He, which also teaches full duplex communication, teaches identify a maximum power associated with a simultaneous transmission and reception of the radio node based on a determination that the transmission and the reception are performed simultaneously (Section 0061, there is a maximum transmit power level that guarantees effectiveness of the self-interference (SI) cancellation); determine a power for the transmission based on the maximum power; and transmit a signal based on the determined power for the transmission (Section 0061, the transmit power can be above or below the maximum power level and based on the comparison to said maximum power level a particular SI cancellation protocol is taken).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Luo with the above features of He for the purpose of He for the purpose of providing high transmission power while achieving very low self-interference as taught by He.
Regarding Claims 2, 9, The Luo combination teaches all of the claimed limitations recited in Claims 1, 8 The method of claim 1, wherein the transmission is performed by a mobile termination (MT) of the IAB node and the reception is performed by a distributed unit (DU) of the IAB node (Section 0057).

Claim(s) 3, 7, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2021/0410176) in view of He et al. (US 2017/0338853), as applied to Claims 1, 8 set forth above, and further in view of Goldburg (US 7,151,795)
Regarding Claims 3, 10, The Luo combination teaches all of the claimed limitations recited in Claims 1, 8.  The Luo combination does not teach wherein the maximum power associated with the simultaneous transmission and reception of the IAB node is less than or equal to a predetermined maximum power.
Goldburg, which also teaches providing maximum power to wireless devices, teaches a predetermined maximum power to which wireless devices must be less than or equal (Col. 16 lines 24 – 32, predefined maximum power level).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Luo combination with the above features of Goldburg for the purpose of complying with FCC regulations as taught by Goldburg.  The combination of the Luo combination and Goldburg teaches the maximum power associated with the simultaneous transmission and reception of the IAB node is less than or equal to a predetermined maximum power.
Regarding Claims 6, 13, The Luo combination teaches all of the claimed limitations recited in Claims 1, 8.  The Luo combination does not teach wherein the maximum power is identified based on a value that is independently configured from a predetermined maximum power.
Goldburg, which also teaches providing maximum power to wireless devices, teaches wherein the maximum power is identified based on a value that is independently configured from a predetermined maximum power (Col. 16 lines 24 – 32, FCC regulations provide predetermined maximum power values).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Luo combination with the above features of Goldburg for the purpose of complying with FCC regulations as taught by Goldburg.  
Regarding Claims 7, 14, The Luo combination teaches all of the claimed limitations recited in Claims 6, 13.  Goldburg further teaches wherein the value is identified based on a coordination with a parent node of the IAB node or predefined (Col. 16 lines 24 – 32, FCC regulations provide predetermined or predefined maximum power values).

Claim(s) 4, 5, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2021/0410176) in view of He et al. (US 2017/0338853), as applied to Claims 1, 8 set forth above, and further in view of Goldburg (US 7,151,795) in view of Fodor et al. (US 2018/0098291)
Regarding Claims 4, 11, The Luo combination teaches all of the claimed limitations recited in Claims 1, 8.  The Luo combination does not teach wherein the maximum power is identified based on a predetermined maximum power and a maximum power reduction (MPR) value defined for the simultaneous transmission and reception of the IAB node.
Goldburg, which also teaches providing maximum power to wireless devices, teaches wherein the maximum power is identified based on a predetermined maximum power (Col. 16 lines 24 – 32, predefined maximum power level).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Luo combination with the above features of Goldburg for the purpose of complying with FCC regulations as taught by Goldburg.
Fodor, which also teaches full-duplex communications, teaches a maximum power reduction (MPR) value defined for the simultaneous transmission and reception of a node (Section 0050).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the system of the Luo combination with the above features od Fodor for the purpose of ensuring that total emitted power stays within predefined limits as taught by Fodor.  The combination of the Luo combination, Goldburg, and Fodor teaches the maximum power is identified based on a predetermined maximum power and a maximum power reduction (MPR) value defined for the simultaneous transmission and reception of the IAB node.
Regarding Claims 5, 12, The Luo combination teaches all of the claimed limitations recited in Claims 4, 11.  Fodor further teaches wherein the MPR value is identified based on a coordination with a parent node of the IAB node or predefined (Section 0050, MPR parameters are determined (predefined) and signaled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
August 17, 2022